Citation Nr: 1507635	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for hearing loss and tinnitus.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current tinnitus cannot be satisfactorily disassociated from his period of  service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In this case the Veteran essentially contends that his tinnitus disability had its onset in service when he was exposed to loud noises for 8 hour periods for two years while copying code as a Morse intercept operator.  See April 2010 Notice of Disagreement.

In the Veteran's original claim for service connection in October 2008, he stated the date of the onset of his tinnitus was February 1961.  

In May 2009, the Veteran was seen for a VA examination to determine the nature and etiology of his tinnitus and hearing loss.  The Veteran reported military noise exposure while on the fire ranging during basic training and once a year thereafter.  He also reported serving two years as a Morse code interceptor.  The examiner opined that tinnitus was as likely as not a symptom associated with hearing loss.  The examiner noted that the Veteran's tinnitus onset was unknown per his case history and that there were no reports of tinnitus during or shortly after leaving service. 

In February 2010, the Veteran submitted a statement by a private audiologist, R.C.L.  This audiologist noted that the Veteran reported a long history of constant ringing tinnitus, present since his four years of active duty service.  The examiner noted the Veteran's duties as an analyst required hours of listening to Morse code, interspersed with unexpected loud electronic noise.  He opined that the Veteran's tinnitus as likely as not started with his in-service noise exposure.  

As stated above, in the Veteran again asserted in his April 2010 Notice of disagreement and his VA Form 9 substantive appeal in June 2010 that loud noise in service caused his tinnitus, including code and aircraft noise while working the flight line.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of chronic tinnitus.  See, e.g., the May 2009 VA examination report.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's DD-214 confirmed that he served as a Morse Code Intercept Operator.  The Veteran competently reports that he experienced ringing his ears during service due to listening to Morse code and other loud noises involving exposure to rifles and aircrafts in service.  These statement are consistent with the circumstances of his service, thus the second element is satisfied.  

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  The Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus.  

The Board recognizes that in the May 2009 opinion, a VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was related to his hearing loss, which he found not to be related to service.  Critically, however, the Veteran's lay statements regarding his in-service noise exposure, including to his private audiologist, were not of record at that point.  As discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein.  

In sum, the Veteran's current tinnitus cannot be satisfactorily disassociated from his period of  service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2104).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran essentially contends that his hearing loss was incurred in service when he worked as a Morse Code Intercept Operator, and on the flight line at Beale Air Force Base.

In February 2010 the Veteran submitted a statement by a private audiologist, R.C.L.  This audiologist noted that the Veteran reported a long history of constant ringing tinnitus, present since his four years of active duty service.  The examiner noted the Veteran's duties an analyst required hours of listening to Morse code, interspersed with unexpected loud electronic noise.  He opined that the Veteran's hearing loss as likely as not started with this in-service noise exposure due to its relationship with the Veteran's tinnitus.  The audiologist; however, did not indicate that he had reviewed the Veteran's in-service treatment records including his audiological examinations.  

The Veteran was afforded a VA examination in November 2009 to determine the nature and etiology of his claimed bilateral hearing loss.  The examiner opined in an August 2009 addendum that the separation physical showed hearing loss within normal limits for all frequencies for the right ear and all frequencies except 30 decibels in the left ear, therefore the hearing loss occurred subsequent to leaving military service.  

The May 2009 examiner used the normal hearing examination separation results as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  Therefore, a showing of normal hearing upon separation is not enough to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss without any other rationale.  Furthermore, it does not appear that the examiner considered the January 1961 in service audiometer readings and the implications of any threshold shifts between those readings and the separation examination.  Also, the Veteran has made other lay statements regarding his contended acoustic trauma in service since the May 2009 VA examination.  Consequently, upon remand, the Veteran must be afforded a new VA opinion which adequately considers these statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the  May 2009 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed hearing loss disability.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic claims file, housed in VBMS and Virtual VA, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service.

In doing so, the examiner's attention is invited to:

(i) The January 1961 audiometer readings and the implications of any threshold shifts between the January 1961 audiometer readings and the separation examination.  See Hensley v. Brown, supra.

(ii)  The February 2010 statements from R.C.L. Clinical Audiologist that the Veteran's duties as an analyst required hours of listening to loud Morse Code interspersed with unexpected loud noise while scanning different frequencies; that tinnitus often accompanies hearing loss; that the Veteran's hearing loss was consistent with his noise exposure history; and that he believed that the Veteran's hearing loss was as likely as not related to the Veteran's in-service noise exposure.  
(iii) The Veteran's lay statements that he was exposed to aircraft noise because he worked on the flightline.  See April 2010 Notice of Disagreement and June 2010 VA Form 9.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


